PER CURIAM.
Appellant, Ibrahim Penton, appeals an order denying exceptions to the Report and Recommendations of the General Master in a dissolution of marriage action.
Appellant filed “boilerplate” exceptions to the General Master’s Report. These exceptions offered no substance and instead excepted “each and every finding of fact ... as being contrary to the manifest weight of the evidence and contrary to the law of the State of Florida.” These exceptions, filed with the entire transcript, failed to clarify or identify any specific findings as erroneous.
Appellant is required to follow the Florida Rules of Civil Procedure 1.100(b)(2) when filing exceptions. That rule requires that “[a] pleading which sets forth a claim for relief, ... must state a cause of action and shall contain .... a short and plain statement of the ultimate facts showing that the pleader is entitled to relief.” Goldschmidt v. Holman, 571 So.2d 422, 423 (Fla.1990).
The trial court was correct in denying the exceptions because the general rule requiring “specificity” of the pleadings applies to exceptions under family law. Fla. Fam. L.R.P. 12.110 (2001).
Affirmed.